Grice, Justice.
The motion for new trial contains only the grounds that the verdict is contrary to the evidence, and without evidence to support it; that it is decidedly and strongly against the weight of the evidence; and that it is contrary to law and the principles of justice and equity. Under this situation, the verdict having received the approval of the trial judge, there is, under repeated rulings, but one thing that this court can consider: Are the material issues supported by any evidence? An examination of the brief of evidence convinces us that the verdict is not unsupported as a matter of law.
It not being apparent that the writ of error was sued out for delay only, the motion to award damages against the plaintiff in error, under the Code, § 6-1801, is denied.

Judgment affii’med.


All the Justices concur.